


110 HR 3623 IH: To amend the Internal Revenue Code of 1986 to extend the

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3623
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Gilchrest) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for contributions of real property made for conservation
		  purposes.
	
	
		1.Extension of deduction for
			 qualified conservation contributions
			(a)In
			 generalClause (vi) of
			 section 170(b)(1)(E) of the Internal Revenue Code of 1986 (relating to
			 termination of deduction for qualified conservation contributions) is amended
			 by striking December 31, 2007 and inserting December 31,
			 2008.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
			
